DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. Pat. 8,361,426 B2.
This U. S. Pat. 8,361,426 B2 is drawn to the art of decarbonating a fluid, such as natural gas, flue gas or a gas extracted from a refinery (please see col. 7 lns. 15-20 and 26-30 in this U. S. Pat. 8,361,426 B2).  Some of the inventive features described in this U. S. Pat. 8,361,426 B2 include the is use of a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Pat. 8,361,426 B2.
Claims 1-4, 6-10 and 12 are rejected as being obvious from the teachings provided and discussed in this U. S. Pat. 8,361,426 B2 for reasons set forth in the previous rejection: please note that anticipation is generally considered to be the epitome of obviousness.
The difference between the Applicants’ claims and this U. S. Pat. 8,361,426 B2 is that the Applicants’ dependent claims 5 and 11 also describe certain chemical and physical process parameters (such as the rate in which the gas is fed into the regenerator relative to the mass of the second treatment liquor) and such chemical and physical process parameters do not appear to be expressly mentioned in this U. S. Pat. 8,361,426 B2, however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the invention was filed because it is reasonably expected that at least an obvious variation of the same invention for treating the same gas w/ at least an obvious variation of the same reagents and subjecting the resulting, loaded reagents to regeneration in the same regenerator under the same conditions would inevitably operate w/ at least an obvious prima facie obviousness.

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
U. S. Pat. 9,573,093 B2; U. S. Pat. 8,318,117 B2 and also U. S. Pat. 4,198,378.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736